

117 S2498 IS: Protecting Miranda Rights for Kids Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2498IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect minors from premature waiver of their constitutional rights during a custodial interrogation, and for other purposes.1.Short titleThis Act may be cited as the Protecting Miranda Rights for Kids Act.2.Waiver of Miranda rights by a minor(a)In generalChapter 223 of title 18, United States Code, is amended by inserting after section 3051 the following:3501A.Custodial interrogation of a minor(a)NotificationExcept as provided in subsection (c), any law enforcement officer who has arrested a minor for a violation of law shall notify the minor's parent, guardian, or legal custodian that the minor has been arrested and shall provide the location of where the minor is being detained.(b)WaiverA minor who is subject to a custodial interrogation may only waive the privilege against self-incrimination or the right to assistance of legal counsel if the minor consults with legal counsel in person before such waiver.(c)ExceptionSubsection (a) shall not apply if—(1)custodial interrogation of a minor is necessary to gather information to protect the life of the minor or of another from an imminent threat; and(2)the questions that were asked during the custodial interrogation were reasonably necessary to obtain such information.(d)Assigned counsel(1)In generalA minor who is subject to a custodial interrogation shall have the right to have the legal counsel assigned to the minor’s case physically present during such interrogation.(2)ViolationIn the case of custodial interrogation of a minor, it shall be a violation of this subsection for the minor to be represented by any substitute counsel temporarily assigned to represent the minor.(e)InadmissibleIn any criminal prosecution brought by the United States, any statement given by a minor during a custodial interrogation that does not comply with this section, and any evidence derived from that statement, shall be inadmissible.(f)Minor definedIn this section, the term minor means an individual who has not attained 18 years of age..(b)Clerical amendmentThe table of sections for chapter 223 of title 18, United States Code, is amended by inserting after the item relating to section 3501 the following item:3501A. Custodial interrogation of a minor..